997 A.2d 337 (2010)
Ronald BLOUNT, Individually and as President of the Taxi Worker's Alliance of Pennsylvania, Arink, Inc., Raink, Inc., Audrey Cab, Inc., T/A County Cab, Sawink, Inc., Dee-Dee Cab, Inc., T/A Penn-Del Cab, Quaker City Cab, Inc., Germantown Cab Co. and Michael Etemad, Appellants
v.
PHILADELPHIA PARKING AUTHORITY, Appellee.
No. 42 EAP 2009.
Supreme Court of Pennsylvania.
July 16, 2010.

ORDER
PER CURIAM.
AND NOW, this 16th day of July, 2010, the order of the Commonwealth Court is hereby AFFIRMED.
Jurisdiction relinquished.